902 F.2d 28Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel T. GREEN, Sr., Plaintiff-Appellant,v.Larry N. STEWART, Defendant-Appellee.
No. 89-7165.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1990.Decided April 18, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (C/A No. 88-3476-HM)
Samuel T. Green, Sr., appellant pro se.
John Joseph Curran, Jr., Office of the Attorney General of Maryland, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Samuel T. Green, Sr., appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Green v. Stewart, C/A No. 88-3476-HM (D.Md. Apr. 25, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid in the decisional process.

AFFIRMED


*
 We also find that neither Maryland law nor Division of Correction regulations create a liberty interest in an inmate's prison work assignment or "extra special project good time credits."